Citation Nr: 9928683	
Decision Date: 10/01/99    Archive Date: 10/15/99

DOCKET NO.  96-13 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to an increased evaluation for the veteran's 
service-connected residuals of a shell fragment wound of the 
left pleural cavity for purposes of accrued benefits,  rated 
20 percent disabling at the time of death.

 3.  Entitlement to an increased evaluation for the veteran's 
service-connected residuals of a penetrating wound to the 
left chest wall for purposes of accrued benefits,  rated 20 
percent disabling at the time of death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.

The appeal of the issue of entitlement to service connection 
for the cause of the veteran's death arises from the December 
1995 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Huntington, West Virginia, 
denying that claim. 

The appellant, the veteran's surviving spouse, testified at a 
July 1997 Travel Board hearing on the issue of entitlement to 
service connection for the cause of the veteran's death.  

Following proper appeal and after that hearing, the Board in 
December 1997 reviewed and remanded the appellant's claim for 
service connection for the cause of the veteran's death, for 
further development including to obtain terminal 
hospitalization records and to afford the appellant the 
opportunity to provide a medical opinion from Dr. Gannon, a 
physician who had treated the veteran. 

As part of that development, the appellant was afforded an 
additional Board hearing, this time a video conference 
hearing, in February 1999, before a different member of the 
Board.  Accordingly, the decision herein is signed by a panel 
of the Board.  

The appeal of the issues of entitlement to increased 
evaluations for service-connected residuals of a shell 
fragment wound of the left pleural cavity for purposes of 
accrued benefits, rated 20 percent disabling at the time of 
death, and for service-connected residuals of a penetrating 
wound to the left chest wall for purposes of accrued 
benefits, also rated 20 percent disabling at the time of 
death, arises from an August 1996 RO decision denying those 
claims.  At the time of the veteran's death, the veteran had 
properly appealed those increased rating claims from an 
August 1994 RO rating decision denying them, and those 
increased rating claims were then pending for review by the 
Board.  


FINDINGS OF FACT

1.  The veteran died on October [redacted], 1995, as a result 
of pancreatic cancer with metastases, idiopathic 
thrombocytopenic purpura, and gastrointestinal bleeding.  No 
other underlying causes of death or conditions materially 
contributing to death or of such severity as to have 
accelerated the onset of death were identified in the medical 
evidence.  

2.  Service connection was in effect during the veteran's 
lifetime for residuals of a shell fragment wound to the left 
pleural cavity, rated 20 percent disabling at the time of 
death, and residuals of a penetrating wound to the left chest 
wall, also rated 20 percent disabling at the time of the 
veteran's death.  The combined evaluation was 40 percent.  

3.  There is no cognizable (medical) evidence that the 
pancreatic cancer with metastases, idiopathic 
thrombocytopenic purpura, and gastrointestinal bleeding 
causative of death were causally related to service, or that 
any of these existed to a compensable degree within the first 
post-service year.  There is no cognizable (medical) evidence 
that any service-connected disability materially contributed 
to the cause of death or was of such severity as to have 
accelerated the onset of death.  Hence there is no cognizable 
(medical) evidence of a causal link between the veteran's 
period of service and either a medical condition causing or 
materially contributing to the cause of death or a medical 
condition of such severity as to have accelerated the onset 
of death.

4.  For purposes of accrued benefits, medical evidence was 
not presented showing that between 1993 and the veteran's 
death in October 1995 the veteran suffered from pain in the 
chest and dyspnea on moderate exertion, adhesions of the 
diaphragm, with excursions restricted, or moderate myocardial 
deficiency due to the veteran's residuals of a shell fragment 
wound of the left pleural cavity.  

5.  For purposes of accrued benefits, medical evidence was 
not presented showing that between 1993 and the veteran's 
death in October 1995 the veteran suffered from any finding 
of increased severity of the residuals of a penetrating wound 
of the left chest wall, and the evidence also failed to show 
complaints, examinations, or treatments for reduced function 
or pain or other disability associated with the function of 
the extrinsic muscles of the left shoulder girdle.  




CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 1312, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.312 (1998).

2.  For purposes of accrued benefits, an increased rating was 
not warranted at the time of the veteran's death above the 20 
percent assigned for residuals of a shell fragment wound of 
the left pleural cavity. 38 U.S.C.A. §§ 5101(a), 5107(a), 
5121(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10,  Part 4, 
Diagnostic Code 6818 (1995).
  
3. For purposes of accrued benefits, an increased rating was 
not warranted at the time of the veteran's death above the 20 
percent assigned for residuals of a penetrating wound of the 
left chest wall.  38 U.S.C.A. §§ 5101(a), 5107(a), 5121(a) 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, Part 4, Diagnostic 
Code 5302 (1995).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty from October 1942 to 
December 1945.

1.  Service Connection for the Cause of the Veteran's Death

1.  a.  Factual Background

The veteran's death certificate reveals that the veteran died 
on October [redacted], 1995, that he was born on May [redacted], 
1922, and that he was therefore 73 years of age at the time of 
death.  The death certificate further reveals that the medical 
examiner found the cause of death to be gastrointestinal 
bleeding, due to or as a consequence of idiopathic 
thrombocytopenic purpura, due to or as a consequence of 
probable cancer of the pancreas.  An autopsy was performed. 

In a March 1995 VA chest X-ray report, to rule out pneumonia, 
the cardiomediastinal silhouette was stable, and there 
remained an unfolded aorta.  There were no acute infiltrates 
or effusions identified.  Metallic densities were observed 
throughout the anterior chest wall.  The examiner assessed no 
acute cardiopulmonary process and no interval changes from 
October 1994.  

In June 1995 the veteran received VA outpatient treatment for 
assessed upper respiratory infection or sinusitis.  A history 
of chronic sinusitis-bronchitis and COPD was noted.  

During a VA hospitalization from August 12, 1995, to August 
28, 1995, the veteran was diagnosed with deep vein thrombosis 
of the left leg, pancreatic tumor (previously noted as a 
questionable pancreatic mass) increasing in size by 
computerized tomography (CT), history of hemoccult positive 
stool, mild chronic anemia, history of hydroxyzine dependence 
for many years, history of stroke with left side weakness, 
and peptic ulcer disease.  Procedures included a CT scan of 
the abdomen and a nuclear venogram of the lower extremities.  
Noted past medical history included stroke with left side 
weakness, hernia surgery, question of pancreatic mass, 
transurethral resection of the prostate (TURP), gunshot 
wound, peptic ulcer disease, hypertension, congestive heart 
failure, and previously treated chronic lung disease.  
Admission medications were noted to include Lasix, ibuprofen, 
triamcinolone, Albuterol inhaler, potassium chloride, and 
vistril.  Upon examination during the hospitalization, it was 
noted that lungs were clear to auscultation.  Upon review of 
the current CT scan in consultation with the radiologist, the 
examiner noted that there was possible lesser curvature of 
pancreatic tumor extending into the stomach, possibly 
representative of invasive lesion and the veteran's possible 
hemoccult stool and mild anemia.  Also noted was a metastatic 
lesion to the liver assessed as most likely from the 
pancreatic tumor.  

In the report of the terminal VA hospitalization from August 
29, 1995, to October [redacted], 1995, diagnoses were noted to 
include gastrointestinal bleeding at questionable site, possible 
carcinoma of the pancreas with liver metastasis, chronic 
obstructive pulmonary disease (COPD) with right lung 
pneumonia, idiopathic thrombocytopenic purpura, and status 
post deep vein thrombosis of the leg.  Procedures conducted 
during the hospitalization included inserting a Greenfield 
filter in the inferior vena cava, multiple blood 
transfusions, transfusions of platelets, and placement of a 
central line.  A prior medical history was noted of a 
cerebrovascular accident in 1991 with left hemiparesis, 
gastric ulcer with perforation in 1991 requiring surgery, and 
COPD.  During the hospitalization the veteran's pneumonia in 
the right lung was adequately treated with doxycycline.  
Coumadin treatment was discontinued by September 2, 1995.  
The veteran refused any medical procedures to obtain a tissue 
sample to make a definitive diagnosis of the pancreatic mass, 
and refused endoscopic procedures to determine the site of 
the gastrointestinal bleeding.  The blood and platelet 
transfusions became necessary, as thrombocytopenia was 
apparent.  The veteran's overall condition deteriorated over 
the course of his hospitalization, which was not considered 
unexpected in light of the multiple disease processes 
present.  In the final days of hospitalization, the veteran 
was given intravenous comfort measures until his death.  

A VA report of autopsy conducted October [redacted], 1995, 
provided final diagnoses as follows:

adenocarcinoma of the pancreas with peritoneal 
carcinomatosis, and metastasis to the liver, the 
left adrenal gland, the mesentery and regional 
lymph nodes , the left side of the diaphragm and 
pericardium, the lungs, and vertebral bone/marrow;  

recent gastrointestinal hemorrhage (with 600 cubic 
centimeters (cc) clotted and liquid blood in the 
stomach and 960 cc clotted blood/tarry content in 
the bowels); 

additional cardiovascular conditions including 
moderate atherosclerosis of the aorta and branches 
with mural thrombosis of the lower aorta before 
bifurcation into the common iliac arteries, and 
secondary gangrenous changes in the feet at the 
left forefoot and toes; focal interstitial 
fibrosis and congestion of the myocardium; and an 
umbrella filter in situ in the inferior venal cava 
with a small amount of blood clots attached;

additional respiratory conditions including COPD 
with bilateral emphysematous changes of focal 
pneumonitis, fibrosis, and anthracosis of the 
lungs; and moderate pulmonary congestion and 
bilateral pleural effusion of approximately 300 
cc.; 

additional digestive system conditions including 
an area of mucosal erosion of approximately 3.5 by 
2.5 centimeters at the esophagogastric region 
adherent to pancreatic tumor - the possible site 
of gastrointestinal hemorrhage; intestinal and 
colonic adhesions at the right subhepatic and 
bilateral pelvic areas; cholelithiasis; and 
extensive diverticular disease of the colon;

additional systemic conditions including 
splenomegaly (weight of 463 grams) with focal 
infarct; and anthracosis and reactive hyperplasia 
of the tracheobronchial lymph nodes;

additional endocrine system conditions including 
slight focal interstitial inflammation of the 
thyroid;

and gut system conditions including retention-type 
cysts of kidneys, with focal chronic inflammation; 
and trabeculated bladder with mucosal congestion.  

The brain and central nervous system were not examined.  

Microscopic examination upon autopsy revealed moderate to 
poorly differentiated adenocarcinoma with desmoplastic stroma 
in the pancreas, with metastatic involvement of surrounding 
peripancreatic fat and lymph nodes and adherent wall of the 
esophagogastric junction; and metastases to multiple organs 
as follows:  microscopic foci of metastatic adenocarcinoma in 
random sections of both the right and left lungs; focal 
metastatic tumor nodule in the pericardial sac and diaphragm; 
metastatic tumor of the liver, surrounded by congested 
hepatic parenchyma; and metastatic carcinoma extensively 
infiltrating sampled bone and marrow.  

Other notable (non-metastatic) diseases of systems identified 
upon microscopic autopsy examination included COPD with focal 
fibrosis, chronic inflammation, and anthracosis and 
emphysematous changes in the lungs; myocardial hypertrophy 
with interstitial congestion and moderate coronary 
atherosclerosis in the heart; organizing mural thrombus at 
the lower aorta and moderate to severe aortic 
atherosclerosis; congestion of the esophagus and uninvolved 
stomach and duodenum, wide gastric erosion with focal 
congestion and hemorrhage, and diverticulosis of the colon; 
interstitial congestion of the right adrenal gland; slightly 
patchy lymphocytic infiltration of the thyroid; cortical 
infarct of the spleen surrounded by congested parenchyma; 
bilateral cortical, retention-type cysts and focal, chronic 
pyelonephritis and moderate nephrosclerosis within the 
kidneys; bladder congestion; focal fibroglandular hyperplasia 
of the prostate; and focal atrophic changes in the testes.  

At a July 1997 Travel Board personal hearing, the appellant 
testified that she had married the veteran in the 1970's, and 
that they had been married for 25 years at the time of his 
death.  She testified that a VA physician, Dr. Gannon, had 
told her that the cause of the veteran's death was service-
connected.  However, she also testified that Dr. Gannon did 
not explicitly say that a service-connected disability played 
a part in the veteran's death.  

Also at that hearing, the appellant testified that her 
husband had informed her of the nature of his injuries in 
service, and she would recount them just as he had told her 
of them.  She testified that he had been shot in the chest in 
service, so that his chest was then open so that 'you could 
put your fist in it.'  She testified that he had been marked 
for dead on the battlefield, but had crawled to a hill 
despite his wounds.  She testified that an arm and the chest 
had been wounded, and when he was then flown to a hospital in 
England and operated on for his wounds his lungs were wired 
back together.  She testified that as a result of the wounds 
he had a large indentation in his chest, adding that in the 
years post service pustules would form periodically around 
the indentation that was the site of the wound, and sometimes 
fine pieces of wire would come out from the pustules along 
with pus.  She testified that from service up until his death 
the veteran periodically had difficulties with his chest.  
She added that he also had difficulties with food, so that he 
knew what he could and could not eat.  She added that he also 
periodically had some incidents of pain or tenderness or 
excretory bleeding (the appellant did not specify which of 
these were suffered by the veteran, as her representative at 
the hearing asked her questions about these symptoms in the 
alternative), adding that the incidents might have been more 
frequent, because the veteran did not always tell her when 
such incidents occurred.  She added, in effect, that at times 
she knew that the veteran was having difficulties because he 
would be less active.  She testified that the veteran was 
also prone to periodic nervousness, and they would go for 
drives in the country to help his nerves.

Also at the hearing, she testified that after the veteran had 
been in an automobile accident in 1990 he had been in the 
hospital and he had worried while there because the appellant 
did not have a car to visit him and she and the veteran were 
never otherwise apart except when he went to work.  She 
testified that as a result of that worry while hospitalized 
the veteran developed a peptic ulcer that required surgery.  
She added that there was no indication of an ulcer prior to 
that time.  She testified that the veteran did not have a 
problem with his appetite, and ate things that he knew he 
could eat.   She testified that it was believed that the 
veteran had suffered a light stroke from the 1990 accident, 
and was paralyzed on one side.  She added, however, that he 
subsequently regained use of that side, so that he could walk 
and use his arm again.  She testified that he had been kept 
on oxygen following the accident, so that it was probable 
that his lungs had also been affected.  She testified that 
the veteran received all his medical care at VA facilities, 
with the exception of a hospitalization following the 1990 
automobile accident, when he had wished to be in the same 
hospital with his son who was then also receiving treatment 
for injuries suffered in that accident.  That hospitalization 
had been at the United Hospital Center in Clarksburg, West 
Virginia.    

Also at the hearing, the appellant testified that the veteran 
had probably smoked cigarettes before going into service 
though she did not know if that was the case, that he had 
subsequently reduced his smoking because he had promised her 
he would, and that he had stopped smoking in approximately 
1990.  

Also at the hearing, the appellant testified that during his 
terminal hospitalization the veteran had transfusions three 
or four times per day, though he had not had transfusions 
prior to that time.  She added that after the veteran's death 
an autopsy had been performed because the physicians had 
wanted to know the source of the veteran's internal bleeding.  

 In a January 1998 statement, a VA physician (purportedly - 
based on the appellant's testimony -  Dr. Gannon, though the 
signature is illegible) who had apparently treated the 
veteran informed that the veteran's primary cause of death 
was pancreatic cancer metastasizing to the liver, peritoneal 
sites, regional lymph nodes, adrenal glands, the diaphragm, 
the pericardium, and bone/marrow.  The physician noted that 
the veteran had a history of COPD that made him susceptible 
to pneumonia.  

In a February 1998 statement in support of her claim, the 
appellant informed that the veteran did not smoke much until 
he entered service, but that once he entered service he smoke 
more than usual because the cigarettes were free.  She stated 
that the veteran smoked from a pack to a pack-and-a-half per 
day for twenty years, smoking more, perhaps two packs, on 
days off, and attempting to quit in 1970 but not finally 
quitting until 1991.  She informed that she and the veteran 
were married for 25 years.  She also informed that the VA 
hospital in Clarksburg, West Virginia, had all the veteran's 
medical records.  

At a February 1999 Board Video Conference hearing, the 
appellant informed that the veteran had been treated only at 
VA facilities with the exception of treatment for an 
automobile accident in 1991.  She contended, in effect, that 
the veteran's smoking caused or contributed to his death.  
She testified that the veteran did not have a respiratory 
problem all the time, but did have pneumonia numerous times.  
She added that he had been treated at VA hospitals for 
pneumonia.  She testified that the veteran had been bleeding 
internally, that doctors did not know where he was bleeding, 
and that he had refused to let the doctors operate on him.  
She testified that he had also refused to go to a VA facility 
in Pittsburgh for dialysis because he did not want to be away 
from his family.  She testified that at home the veteran had 
breathers and inhalers and air conditioning or fans to help 
him breathe.  She testified that a VA physician, Dr. Gannon, 
had told her that she (Dr. Gannon) could not definitely say 
that the veteran's smoking contributed to his death, but the 
physician added that the smoking had not helped his 
condition.  The appellant also testified that for many years 
prior to his retirement from his post-service employment at a 
VA hospital, the veteran had worked in a kitchen which had 
asbestos on pipes, so that he was exposed to that asbestos 
for many years.  

The appellant contends that the veteran's lung conditions, 
including due to gun shot wounds, caused the veteran to have 
various infections and caused excessive stress, perhaps 
causing an ulcer, and ultimately causing the veteran's death.  

At the hearing, the veteran's representative informed that a 
medical opinion was to be received from a VA physician 
regarding the veteran's death.  However, the only statement 
by a physician subsequently added to the veteran's claims 
file was the January 1998 statement, as described above, 
purportedly by Dr. Gannon.

1.  b.  Analysis

The appellant contends that service connection is warranted 
for the cause of the veteran's death.  At a July 1997 Travel 
Board personal hearing, the appellant's representative argued 
that the veteran's wounds in service and treatment of those 
wounds in service, including stitching together the veteran's 
lungs with wire, may have ultimately contributed to the 
veteran's death, including due to adhesions or blood clots 
that may have resulted from those wounds and their repair.  

Service connection may be granted for disorders incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 1991).  
To establish service connection for the cause of the 
veteran's death, the evidence must show that some disability 
incurred in service or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death, or was of such severity as to have had a material 
influence in accelerating death.  38 U.S.C.A. §§ 1310, 1312 
(West 1991); 38 C.F.R. § 3.312 (1998).  Pancreatic cancer and 
gastric ulcer may be presumed to be of service onset if 
manifested to a compensable degree within one year of service 
discharge.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).

Before addressing the underlying merits of a claim for 
service connection for the cause of the veteran's death, the 
threshold question to be answered is whether the appellant 
has presented a well-grounded claim.  A claimant's submission 
of a well-grounded claim gives rise to the VA's duty to 
assist and to adjudicate the claim.  38 U.S.C.A. § 5107(a).  
A well-grounded claim is defined as a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  If the 
appellant submits no cognizable evidence to support a claim, 
the claim cannot be well grounded. Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).  Thus in a claim for service 
connection for the cause of a veteran's death, evidence must 
be presented which plausibly links a disability causative of 
death to a period of military service or a disability that is 
already service connected.  See 38 U.S.C.A. §§ 1110, 1310, 
1312 (West 1991); 38 C.F.R. § 3.303, 3.310, 3.312 (1998).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table); see also Tidwell v. West, 
11 Vet. App. 242 (1998).

When an appellant is claiming entitlement to service 
connection for the cause of the veteran's death, the first 
requirement of a well-grounded claim, evidence of a current 
disability, will always have been met, but the appellant must 
still satisfy the last two requirements pursuant to Caluza:  
lay or medical evidence of incurrence or aggravation of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Ramey v. Brown, 9 Vet.App. 40, 46 (1996).

In this case, not only does cognizable (medical) evidence 
fail to show a causal relationship between the veteran's 
period of service and the pancreatic cancer with metastases, 
idiopathic thrombocytopenic purpura, and gastrointestinal 
bleeding causative of death, and fail to show onset of those 
conditions causative of death in service or within the first 
post-service year, but cognizable (medical) evidence also 
fails to show any correlation between any service-connected 
disability and those conditions medically found to be 
causative of death.  

The Board concedes that the veteran suffered from multiple 
disabilities prior to his death, as were identified upon 
hospitalizations immediately prior to death and upon autopsy.  
However, during his lifetime the veteran was only service 
connected for residuals of a shell fragment wound to the left 
pleural cavity, rated 20 percent disabling at the time of 
death, and residuals of a penetrating wound to the left chest 
wall, also rated 20 percent disabling at the time of the 
veteran's death.  These service-connected disabilities have 
not been causally linked by any medical evidence to any 
condition medically found to be causative of the veteran's 
death.  The veteran was not service connected for any 
disabilities other than these shell fragment wound and 
penetrating wound residuals during his lifetime.  

The appellant has also alleged that while the veteran 
probably smoked cigarettes prior to service, he smoked more 
in service, and continued smoking thereafter until 
approximately 1990.  The appellant purports to establish some 
causal link between the veteran's period of service and the 
cause of the veteran's death through his reported increase in 
smoking during service.  

Putting aside the question of whether any respiratory 
disability was related to cigarette smoking in service, no 
medical opinion has been put forth establishing a causal link 
between the veteran's smoking and any condition causative of 
the veteran's death; and none has been put forth establishing 
a causal link between the veteran's smoking and a condition 
affecting a vital organ that was of such severity as to be a 
contributory cause of death, or a condition, though not found 
to be itself causative of death, of such severity that it 
hastened the onset of death in the veteran's case.  Absent 
cognizable (medical) evidence of such a causal link, service 
connection cannot be established for the cause of death on 
that basis.  38 C.F.R. §§ 3.310, 3.312 (c); Caluza; Tidwell.

The appellant's own statements, as lay statements, cannot be 
accepted as the requisite cognizable (medical) evidence to 
make her claim for service connection for the  cause of death 
well grounded.  Evidentiary assertions by the claimant must 
be accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is beyond the competence of the person making the 
assertion.  See King v. Brown, 5 Vet.App. 19, 21 (1993).  Lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski,  2 Vet.App. 492 (1992).  Hence the 
appellant's contentions cannot be accepted as evidence to 
support a well-grounded claim for service connection for the 
cause of the veteran's death, because the questions she 
attempts to address are in the nature of medical causation or 
medical diagnosis, which are medical questions beyond her 
competence as a layperson.  Lay testimony is not competent 
evidence to support contentions of medical causation or 
medical diagnosis; competent medical evidence is required.  
See Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).

The appellant and her representative wish to rely on the 
statement of Dr. Gannon to support the claim.  But the 
submitted January 1998 VA medical doctor's statement 
(purportedly by Dr. Gannon, though the signature is 
illegible), only reaffirms that the veteran died of 
pancreatic cancer and metastases therefrom.  While the 
statement notes that the veteran's history of COPD made him 
susceptible to pneumonia, it does not state that the 
veteran's COPD or any pneumonia caused or contributed to a 
cause of the veteran's death or otherwise hastened death.  
Hence the January 1998 statement does not support the 
appellant's claim.  

Accordingly, in the absence of cognizable (medical) evidence 
of a medical disability incurred in or aggravated by service 
or otherwise causally linked to service which caused or 
materially contributed to the cause of death or which was of 
such severity as to have hastened the onset of death, the 
Board must find the appellant's claim of entitlement to 
service connection for the cause of the veteran's death not 
well grounded.  Caluza; Tidwell.

The Board does not prejudice the appellant by denying the 
claim as not well grounded even though the RO decision was on 
the merits, because the "quality of evidence he would need 
to well ground his claim or to reopen it would seem to 
be...nearly the same..."  Edenfield v. Brown, 8 Vet.App. 
384, 390 (1995)(en banc).  Compare Bernard v. Brown, 
4 Vet.App. 384 (1993).  To obtain further consideration of 
the matter on appeal before the Board, the appellant may file 
a claim supported by medical evidence showing a causal link 
between the veteran's period of service and a medical 
disability which caused or materially contributed to the 
cause of death, or which was of such severity that it 
hastened the onset of death.

There is no allegation, and the evidence does not appear to 
suggest, that the veteran would have been entitled to a total 
disability rating for compensation purposes for ten or more 
years immediately preceding his death, such as to entitle the 
appellant to Dependency and Indemnity Compensation under 
38 U.S.C.A. § 1318.  See Green v. Brown, 10 Vet. App. 111 
(1997).

2.  Increased Evaluation for the Veteran's Service-Connected 
Residuals of a Shell Fragment Wound of the 
Left Pleural Cavity for Purposes of Accrued Benefits; 
Increased Evaluation for the Veteran's Service-Connected 
Residuals of a Penetrating Wound to the Left Chest Wall 
for Purposes of Accrued Benefits

2.  a.  Factual Background

The veteran was wounded in action, in Belgium, in December 
1944.  He sustained a severe penetrating wound of the upper 
midchest, anteriorly, as well as a moderately severe 
penetrating wound of the chest with hemothorax.  The wounds 
were debrided, foreign bodies removed and aspiration of the 
left chest performed.  Following transfer to another hospital 
in January 1945, the diagnoses were gunshot wound (rifle), 
penetrating, left shoulder; shell wound (high explosive), 
penetrating wound, right and left chest anteriorly; 
hemothorax of the left chest; compound comminuted fracture of 
the left second rib; and foreign bodies, traumatic (metal), 
small, anterior chest wall and left lung and left lung 
parenchyma.  He underwent thoracentesis in January 1945 and 
secondary closure of the anterior chest wall wound and 
curettage of the sternum in February 1945.  At hospital 
discharge in April 1945, he was discharged to limited 
assignment duty.  The veteran was examined for separation 
purposes in December 1945.  There were healed scars of the 
anterior chest.  No musculoskeletal defects were noted, and 
the lungs were normal.  A chest X-ray disclosed multiple 
metallic foreign bodies of the left first to third ribs.

The veteran underwent a VA examination for compensation 
purposes in January 1949.  He complained of sharp pains in 
the left side of the chest and around the heart, especially 
if he exercises much or exerts himself.  He also reported 
some dyspnea and that the left shoulder aches and pains him 
at all times with heavy work or lifting.  Examination 
revealed that the left shoulder was symmetrical and normal in 
contour.  There was no pain or tenderness about the shoulder.  
All motions of the shoulder were normal in range and not 
painful.  There was no disturbance of sensation of the left 
upper extremity.  The chest was symmetrical and normal in 
contour.  Scars were noted over the central portion of the 
sternum and on the anterior chest wall.  There were no areas 
of dullness or flatness to percussion.  Respiratory movements 
were equal on both sides and excursions were normal.  
Breathing was vesicular throughout both sides and no rales or 
adventitious sounds were heard.

In October 1993 the veteran underwent VA hospitalization for 
two days for complaints of atypical chest pains.  Upon 
examination and testing, examiners concluded that the pain 
was most likely musculoskeletal in origin.  However, the pain 
was not correlated to the veteran's residuals of a shell 
fragment wound of the left pleural cavity or residuals of a 
penetrating wound to the left chest wall.  

A December 1993 VA portable chest X-ray showed multiple 
metallic fragments projected over the upper chest and left 
shoulder.  The lungs were clear and there was no pleural 
effusion.  The heart appeared to be large.  Mediastinal 
structures and bony structures were unremarkable.  No 
interval change was observed from October 1993.  

February 1994 VA chest X-rays showed the lung fields clear of 
focal infiltrates and expanded bilaterally.  Metallic shot 
was observed throughout the upper chest.  The cardiac 
silhouette was normal in size and contour with a calcified 
tortuous aorta.  Bones of the region showed degenerative 
changes.  There was little interval change from January 1994 
X-rays.  The examiner assessed no active intra-thoracic 
disease or interval change.  

April 1994 VA chest X-rays showed multiple metallic fragments 
over the thorax, without change.  Chronic lung changes were 
clearly seen.  Bilateral pleural thickening was present in 
both mid chest walls.  There were no developing infiltrates, 
pleural fluid, or vascular congestion.  The heart size was 
within normal limits.  The examiner assessed stable chronic 
lung changes.  

The veteran underwent over two weeks of VA hospitalization 
for pneumonia from May 1994 to June 1994.  The veteran was 
then treated for symptoms including increased productive 
cough and dyspnea on exertion.  A pulmonary function test 
revealed a moderately severe airway obstruction, with 
significant improvement of FEV1 and FVC after inhalation of a 
beta-2 adrenergic bronchodilator.  The hospitalization report 
contained no reference to the veteran's residuals of a shell 
fragment wound of the left pleural cavity and residuals of a 
penetrating wound to the left chest wall, and no indication 
of any correlation between these service-connected residuals 
and the veteran's pulmonary conditions.  

October 1994 VA X-rays of the veteran's chest showed metallic 
foreign body fragments in the projection of the left and 
right chest in the left lateral subclavicular region.  Also 
observed were some uncoiling of the aorta, the heart not 
enlarged, and no evidence of pulmonary consolidation or 
infiltration.  There was slight hyperaeration of the lung 
fields with slight flattening of the diaphragms.  The 
examiner assessed that the X-ray findings were essentially 
unchanged from July 1994. 

In December 1994 a VA thallium heart scan was conducted with 
no significant abnormality found.  

At a December 1994 VA hospitalization for a work-up for a 
pancreatic lesion, the veteran's lungs were clear to 
auscultation bilaterally, and his heart had a regular rate 
and rhythm without murmurs.  No disability related to the 
veteran's residuals of a shell fragment wound of the left 
pleural cavity and residuals of a penetrating wound to the 
left chest wall was identified.  

At an April 1995 VA examination for non-tubercular diseases 
of the lungs for compensation purposes, the examiner 
diagnosed moderately severe obstructive lung disease, and 
residual of chest wall injury with scarring.  However, the 
examiner noted that the diaphragm was normal and found that 
there was no residual nerve damage that could be attributed 
to the chest wound.  

The claims file contains multiple other VA records of 
treatment for various disabilities from 1993 through the 
October [redacted], 1995, date of death.  However, these records 
contain no complaints, diagnoses, or treatments referable to 
the veteran's service-connected residuals of a shell fragment 
wound of the left pleural cavity or residuals of a 
penetrating wound to the left chest wall.  

2.  b.  Analysis

The appellant contends that entitlement to increased ratings 
was warranted prior to the veteran's death for residuals of a 
shell fragment wound of the left pleural cavity, rated 20 
percent disabling, and residuals of a penetrating wound of 
the left chest wall, rated 20 percent disabling, for accrued 
benefits purposes.  

Where death occurred on or after December 1, 1962, periodic 
monetary benefits (other than insurance and Service members' 
indemnity) authorized under laws administered by the 
Department of Veterans Affairs, to which a payee was entitled 
at his death under existing ratings or decisions, or those 
based on evidence in the file at date of death, and due and 
unpaid for a period not to exceed 2 years prior to the last 
date of entitlement as provided in 38 C.F.R. § 3.500(g) will, 
upon the death of such person, be paid as follows: (1) Upon 
the death of a veteran to the living person first listed as 
follows: (I) His or her spouse.  38 U.S.C.A. § 5121(a); 
38 C.F.R. § 3.1000.  Such an entitlement to accrued benefits 
may exist only where a claim for the benefit was pending at 
the time of the veteran's death, or if the veteran was then 
entitled to the benefit under an existing rating or decision.  
38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F. 3d 
1296 (Fed. Cir. 1998).  

As an initial matter, the Board notes that at the time of the 
veteran's death the veteran's claims for an increased rating 
for residuals of a shell fragment wound of the left pleural 
cavity, rated 20 percent disabling, and residuals of a 
penetrating wound of the left chest wall, rated 20 percent 
disabling, were properly appealed to the Board and pending in 
appellate status.  Hence these claims were pending at the 
time of death, and to that extent the claim for accrued 
benefits is properly raised by the appellant, the veteran's 
surviving spouse.  38 U.S.C.A. §§ 5101(a), 5121(a).

VA has the duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In increased rating cases, these 
regulations include, but are not limited to, 38 C.F.R. § 4.1 
which requires that each disability be viewed in relation to 
its history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition; 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran working or seeking work.

38 C.F.R. § 4.10 provides that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification, a description of the effects 
of the disability upon the person's ordinary activity.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based upon a single, incomplete, or 
inaccurate report and enable VA to make a more precise 
evaluation of the claimant's disability and of any changes in 
the condition.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, § 
4.1.  Separate diagnostic codes identify the various 
disabilities.

Where entitlement to compensation has already been 
established, and an increase in disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Under ratings extant at the time of the veteran's death, the 
veteran's service-connected residuals of a shell fragment 
wound of the left pleural cavity were appropriately rated 
under Diagnostic Code 6818.  Under that then-extant rating 
code (since removed, by regulatory amendment effective 
October 7, 1996, wherein substantive changes were made to the 
schedular criteria for evaluating diseases of the respiratory 
system, as set forth in 38 C.F.R. § 4.97) for residuals of 
pleural cavity injuries including gun shot wounds, where 
moderate, with bullet or missile retained in lung, with pain 
or discomfort on exertion; or with scattered rales or some 
limitation of excursion of diaphragm or of lower chest 
expansion, a 20 percent rating was assigned.  A 40 percent 
rating under that code was assigned if the condition was 
moderately severe, with pain in the chest and dyspnea on 
moderate exertion (by exercise tolerance test); adhesions of 
diaphragm, with excursions restricted; moderate myocardial 
deficiency; and one or more of the following:  thickened 
pleura, restricted expansion of lower chest, compensating 
contralateral emphysema, deformity of chest, scoliosis, or 
hemoptysis at intervals.  38 C.F.R. § 4.97, Diagnostic Code 
6818 (1995).  

Of medical records within the claims file, recent medical 
records between 1993 and the time of death failed to show 
pain in the chest and dyspnea on moderate exertion, adhesions 
of diaphragm, with excursions restricted, or moderate 
myocardial deficiency due to the veteran's residuals of a 
shell fragment wound of the left pleural cavity.  Thus even 
though some deformity of the chest had been noted, the 
requisite disability for a higher, 40 percent rating for 
residuals of a shell fragment wound of the left pleural 
cavity for accrued benefits purposes had not been shown. 
38 C.F.R. § 4.97, Diagnostic Code 6818 (1995).  

The veteran's allegations prior to his death of increased 
severity of the condition, as lay statements, are not 
cognizable as medical evidence of increased severity to 
support the increased rating claim for accrued benefits 
purposes.  Lay testimony is not competent evidence to support 
contentions of medical causation or medical diagnosis; 
competent medical evidence is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990). 

Accordingly, the preponderance of the evidence is against the 
claim for an increased rating above the then assigned 20 
percent for residuals of a shell fragment wound of the left 
pleural cavity for accrued benefits purposes.  

Under ratings extant at the time of the veteran's death, the 
veteran's residuals of a penetrating wound of the left chest 
wall were appropriately rated under Diagnostic Code 5302.  
Under that code, for extrinsic muscles of the shoulder 
girdle, affecting depression of the arm from the vertical 
overhead to hanging at the side, downward rotation of the 
scapula, and forward and backward swinging of the arm, where 
the disability is moderate for either the major or minor arm, 
a 20 percent rating is assigned, and where moderately severe 
for either the major or minor arm, a 30 percent rating is 
assigned.  38 C.F.R. § 4.73, Diagnostic Code 5302 (1995).

Recent medical records within the claims file between 1993 
and the time of death failed to show any findings 
commensurate with reduced function or pain or other 
disability associated with function of the extrinsic muscles 
of the left shoulder girdle so as to warrant an increased 
rating.  Accordingly, cognizable (medical) evidence has not 
been presented pertinent to the veteran's residuals of a 
penetrating wound of the left chest wall which would warrant 
a higher evaluation, based on the rating criteria for damage 
to extrinsic muscles of the left shoulder girdle. 38 C.F.R. 
§ 4.73, Diagnostic Code 5302 (1995).   

Again, the veteran's allegations prior to his death of 
increased severity of the condition, as lay statements, are 
not cognizable as medical evidence of increased severity to 
support the increased rating claim for accrued benefits 
purposes.  See Murphy.

Accordingly, the preponderance of the evidence is against the 
claim for an increased rating above the then assigned 20 
percent for residuals of a penetrating wound of the left 
chest wall for accrued benefits purposes.  

As the preponderance of the evidence is against entitlement 
to increased ratings prior to the veteran's death for his 
residuals of a shell fragment wound of the left pleural 
cavity and residuals of a penetrating wound of the left chest 
wall for accrued benefits purposes, both rated 20 percent 
disabling at the time of death, the benefit-of-the-doubt 
doctrine does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990). 


ORDER

As the appellant has not submitted a well-grounded claim for 
service connection for the cause of the veteran's death, her 
appeal is denied. 

Entitlement to an increased rating for residuals of a shell 
fragment wound of the left pleural cavity, rated 20 percent 
disabling, is denied for accrued benefits purposes. 

Entitlement to an increased rating for residuals of a 
penetrating wound of the left chest wall, rated 20 percent 
disabling, is denied for accrued benefits purposes. 



			
	I.S. SHERMAN	GEORGE R. SENYK
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	BARBARA B. COPELAND
Member, Board of Veterans' Appeals



	

 

